UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C.20549 FORM 8-K CURRENT REPORT Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 Date of Report (Date of earliest event reported) May 8, 2007 A.P. Pharma, Inc. (Exact name of registrant as specified in its charter) Delaware 000-16109 94-2875566 (State or other jurisdiction (Commission (I.R.S. Employer of incorporation) File Number) Identification No.) 123 Saginaw Drive Redwood City CA 94063 (Address of prinicipal executive offices) (Zip Code) Registrant's telephone number, including area code (650) 366-2626 N/A (Former name or former address, if changed since last report) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions (see General Instruction A.2. below): [ ] Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) [ ] Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) [ ] Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) [ ] Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) INFORMATION TO BE INCLUDED IN THE REPORT ITEM 2.02 Results of Operations and Financial Condition On May 8, 2007, the Registrant issued a press release announcing its financial results for the first quarter ended March 31, 2007. The press release is attached as Exhibit 99.1. The information in this Current Report on Form 8-K, including the exhibit, is furnished pursuant to Item 2.02 and shall not be deemed "filed" for the purposes of Section 18 of the Securities Exchange Act of 1934, as amended, or otherwise subject to the liabilities under that Section. Furthermore, the information in the Current Report on Form 8-K, including the exhibit, shall not be deemed to be incorporated by reference into the filings of the Company under the Securities Act of 1933, as amended. ITEM 9.01 Financial Statements and Exhibits. (C) Exhibits 99.1 Press release dated May 8, 2007. SIGNATURE Pursuant to the requirements of the Securities Exchange Act of 1934, the Registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. A.P. PHARMA, INC. Date: May 8, 2007 /S/ Stephen C. Whiteford Stephen C. Whiteford Vice President, Finance and Chief Financial Officer EXHIBIT INDEX 99.1 Press release dated May 8, 2007
